Response to Arguments
Applicant's amendments to the claims cancel claims 3 (obviating the §112 rejection thereof), 8, and 9.  Applicant has introduced new claim 21 to recite the subject matter previously recited by claims 8 and 9.  As suggested by Examiner during the after-final interview conducted on 05/18/2022, the introduction of claim 21 and cancellation of claims 8 and 9 obviates the pending objection.  
With respect to a rejection of the amended claims, Examiner notes that the only new or substantially amended claim is dependent claim 21.  As presented, claim 21 depends from claim 20.  As indicated in the Final Rejection, instant claim 20 substantially mirrors the subject matter recited by now-cancelled claims 8 and 9.  As such, the rejection of claims 8 and 9 applies, mutatis mutandis, to the subject matter of instant claim 20 and, therefore, Caponetti in view of Schramm discloses each and every limitation of instant claim 20.  Instant claim 21 merely recites “[a] wind turbine comprising the controller of claim 20.”  As Caponetti in view of Schramm discloses the limitations as set forth in claim 20 and both references further disclose a wind turbine and the controller therein, the rejection of claim 20 applies, mutatis mutandis, to the subject matter of claim 21.
Applicant's traversal of the rejections under §103 begins on page 7 of the Remarks as received on 05/24/2022.  Applicant begins by asserting that "it would not be obvious to one of ordinary skill in the art that Caponetti implicitly discloses, teaches, or suggests 'a counter torque which is braking a rotor' as recited by instant claims 1 and 20.  Examiner respectfully disagrees.  Applicant cites to portions of the Caponetti reference, followed by asserting that "Caponetti discloses aerodynamic damping during idling conditions through adjustment of blade pitch."  
	First, Applicant’s initial analysis of Caponetti completely ignores the rejection of record; Caponetti was never relied upon nor did Examiner even suggest that Caponetti alone would teach each and every limitation of the instant claims.  As clearly set forth by the rejection of record, Schramm teaches braking of the rotor being imparted by the generator.  This fact alone renders the majority of Applicant’s arguments moot; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant attempts to bolster this improper piecemeal analysis of Caponetti by first contending that the pitch-related braking of Caponetti “could increase fatigue damage” and contrasts that against the instant limitations, asserting the instant “counter torque” would “pass through the gearbox 40 to the rotor and thus does not work against the gearbox 40, reducing the possible fatigue damage to the gearbox 40.”  This argument is irrelevant; Applicant does not recite a single limitation relating to fatigue damage within any of the claims.
Applicant next attempts to distinguish the instant claims by alleging that, because the pitch adjustment system of Caponetti could be powered by “the main generator or an auxiliary generator” (i.e., “an auxiliary power source”), one of ordinary skill would not find it obvious to use Caponetti’s pitch-based braking as “a counter torque which is braking the rotor.”  This argument is based entirely in Applicant’s apparent failure to carefully review the entire Caponetti reference, instead relying on exemplary language that was found in the summary section of Caponetti’s disclosure.  
Had Applicant taken the time to carefully review the reference, they would have additionally found the final paragraph of page 8, which states “[t]his auxiliary power source can be of any suitable kind, e.g., an electric power storage unit with batteries….”  This passage makes it unambiguously clear that Caponetti does not require power generated by the idling rotor to power the pitching system, obviating Applicant’s flawed interpretation and argument that Caponetti was limited to the options set forth in the summary section of the reference.
Based upon these incorrect interpretations of Caponetti and a resultantly flawed analysis, Applicant concludes that “one having skill in the art would not understand Caponetti to disclose, teach, or suggest, “a counter torque which is braking the rotor” when viewing the invention of Caponetti as a whole.  As shown above, Applicant’s argument is not supported by the actual disclosure of Caponetti and, therefore, the argument is wholly unpersuasive.
As clearly set forth and discussed in the interview summary, Caponetti teaches braking of the rotor by use of pitch angle adjustments.  It is indisputable that adjustment of the pitch angles to slow or otherwise brake the rotor must inherently result in a torsional force that is counter to the rotation and torque of the rotor as operating at that time.  Stated differently, the torsional force resulting from the adjustment of the blade pitch creates a torsional force that counteracts the rotational torque of the rotor in operation.  To make it even clearer: Caponetti discloses the use of blade pitch adjustment to create a counter torsional force that brakes the rotor.  
Applicant’s contention that one of ordinary skill would consider the braking of Caponetti to somehow not involve “a counter torque which is being used to brake the rotor” is baffling and absurd.  While Caponetti may not disclose the counter torque being imparted by the generator, Examiner notes that the reference was never relied upon for such.  In view of the above, Examiner finds Applicant’s arguments related to Caponetti (Remarks, p. 7-9) to be entirely unpersuasive due to being based on faulty interpretations of what is actually taught by Caponetti, resulting from Applicant’s failure to consider reference “as a whole.”
On page 11 of the Remarks, Applicant next characterizes Caponetti as disclosing “aerodynamic damping through adjustment of blade pitch” and Schramm as teaching “an electrical braking circuit 32 and a mechanical brake 20 coupled to a controller 36.”  Based solely on these characterizations, Applicant concludes that the disclosures of each reference are “different enough from a technical standpoint that one having ordinary skill in the art considering an aerodynamic damping solution would not consider reviewing sources of literature teaching electrical braking circuits or mechanical brakes” and, therefore, “one having skill in the art would not think to combine or modify” the references.  Examiner respectfully disagrees.
Applicant’s argument amounts to nothing more than baseless allegations.  There is no evidence to support Applicant’s opinion on whether one of ordinary skill would “consider reviewing sources of literature” such as Schramm.  The baseless opinion is particularly confounding when considering Schramm as a whole; paragraphs [0023-24] unambiguously disclose Schramm’s electrical braking means being used to dampen oscillations that result from mechanical braking means.  
As Caponetti involves mechanical braking means as well as counteracting oscillations, it is unclear why or even how Applicant has come to the conclusion that one considering an aerodynamic damping solution would not consider the Schramm reference.  Indeed, both references are drawn towards means for imparting braking forces upon the rotor (albeit for different purposes and by different means), the references are also both drawn toward oscillation damping.  
Contrary to Applicant’s assertion, the references do not appear to be “different enough from a technical standpoint” that one of ordinary skill would not make the modifications as set forth in the Final Rejection; instead, they are drawn to similar subject matter (control of wind turbine rotors), performing similar functions (imparting braking forces upon the rotor), using similar means (both references teach mechanical braking means and Schramm further discloses electrical braking via the generator for the express purpose of further mitigating oscillations).  In view of the above, Examiner finds Applicant’s arguments related to the combination of references (Remarks, p. 10-11) to be wholly unpersuasive.
On page 11 of the Remarks, Applicant next asserts that the combination of references requires an improper amount of hindsight bias.  Applicant refers to a two-part test set forth in Otsuka Pharmaceutical Co., Ltd. v. Sandoz, Inc., but notably fails to do any comparison between the instant subject matter and the subject matter of the case law being cited.  None-the-less, Applicant alleges that the rejection of record fails to meet the first part of the test because one of ordinary skill would “not think Caponetti to be a starting point for combination with and/or modification by the teachings of Schramm, and vice versa, for further development efforts.”  As with Applicant’s other assertions, this assertion is also wholly unfounded and unsupported by any evidence.  Applicant contends that “the differences in necessary physical construction of a wind turbine configured for aerodynamic damping through blade pitch adjustment … versus a wind turbine with electrical braking circuit and mechanical brake … would be too great to have either reference be the foundation” for the other.  Notably, Applicant again fails to provide any evidence.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As shown above, Examiner’s motivation to combine the references is based in the express teachings of each reference.  
As quoted by Applicant, the first part of the two-part test requires that one of ordinary skill “would have selected the asserted prior art … as … starting points … for further development efforts.”  By asserting that one of ordinary skill would not do so, Applicant appears to argue that one of ordinary skill would never seek to improve the system of Caponetti.  If, for any reason, one of ordinary skill would find a reason to improve Caponetti, part one of the test is met.  As is clear by the continued efforts to improve wind turbine functions, one of ordinary skill would in fact find Caponetti to be “a starting point … for further development efforts.”  As such, Applicant’s first assertion is entirely unpersuasive.
With respect to the other of these contentions (i.e., the references are too physical different), Examiner notes that Applicant has not referenced a single component of either reference and has instead done nothing more than summarily conclude that their opinion is the correct opinion.  Indeed, when one actually compares the physical structures disclosed by each reference, it becomes incredibly clear that the physical differences between the references are, in fact, minimal.  Both references disclose wind turbines having aerodynamic rotors, each rotor having a plurality of blades.  Both references disclose the blades having adjustable pitch.  Both references disclose means for mechanically braking the rotor.  Indeed, the only apparent (and relevant) physical difference between the references is that Schramm additionally includes electrical braking means while Caponetti does not.  As shown by the rejection of record, this is the precise reason Schramm was chosen for combination with Caponetti.  Schramm teaches those instant limitations not taught by Caponetti, thus providing a valid basis for rejection of the instant claims.
Applicant next contends that the combination would fail step two.  Step two requires determination of “whether the prior art would have supplied one of ordinary skill … with a reason or motivation to modify [the starting point reference] with a reasonable expectation of success.”  Once again, Applicant fails to provide any evidence in support of their argument.  Applicant does not even provide meaningful discussion of why the references would allegedly fail step two.  Indeed, this contention appears to be nothing more than a baseless, conclusory opinion.  As shown above, Schramm provides an express motivation to supplement mechanical braking means (such as those taught by Caponetti) with electrical braking means (see Schramm para. [0023]).  As such, Applicant’s contention that the combination would fail step two of the analysis is wholly unpersuasive.
Applicant concludes by arguing that the remaining claims (2, 4-7, 10-19, and 21) depend from one of claims 1 or 20 and, as such, would be allowable for the same reasons.  Claims 1 and 20 are not allowable, as shown above.  Caponetti in view of Schramm discloses each and every limitation of the instant claims.  The combination is proper, as shown above.  As such, Examiner finds that the pending rejections of the claims remain proper and, therefore, the rejections are maintained.

/TULSIDAS C PATEL/             Supervisory Patent Examiner, Art Unit 2832